Citation Nr: 0409570	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  96-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New 
Mexico

THE ISSUES

1.  Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim for service 
connection for the cause of the veteran's death under 38 U.S.C. § 
1310.  

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1940 to August 
1945.  He died in July 1983.  The appellant is the veteran's 
surviving spouse.

This case was previously before the Board and was remanded to the 
RO in July 1997 and November 1999.  In a decision dated March 6, 
2000, the Board denied the appeal as to the issues of (1) whether 
new and material evidence has been submitted to reopen a 
previously-denied claim for service connection for cause of death 
under 38 U.S.C. § 1310; and (2) entitlement to DIC benefits 
pursuant to 38 U.S.C. § 1151.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans Claims 
(the Court).  

In June 2001, the Court vacated the Board's March 2000 decision 
and remanded the case for readjudication in light of the 
intervening enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)].  In May 2002, the Board undertook 
additional evidentiary development under a recently-enacted 
regulation, 38 C.F.R. § 19.9(a)(2)(ii) (2002).  Pursuant to such 
development, consisting of a November 2002 VA medical opinion, 
additional medical evidence was added to the record.  

However, in Disabled American Veterans v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the United States Court 
of Appeals for the Federal Circuit invalidated portions of the new 
regulation.  The Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand the 
case to the RO for initial consideration.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  For this reason, the case 
was remanded to the RO by the Board in June 2003.  

In July 2003, the RO issued a supplemental statement of the case 
(SSOC) which confirmed and continued its previous denial of the 
appellant's claims.  Thus, DAV/Bernard concerns have been 
rectified.  In March 2004, the appellant's representative 
submitted additional argument on her behalf.


FINDINGS OF FACT

1.  The veteran died in July 1983.  The cause of death was acute 
myocardial infarction.  There was no autopsy performed.  

2.  At the time of the veteran's death, service connection was in 
effect for perforation of the right tympanic membrane by history, 
evaluated as noncompensably disabling.  

3.  An unappealed July 1984 rating decision denied the claim for 
service connection for the cause of the veteran's death.  

4.  Evidence submitted since the July 1984 RO decision does not 
bear directly and substantially upon the specific matter under 
consideration and is not so significant that it must be considered 
in order to fairly decide the merits of the claim presented.  

5.  No competent evidence has been presented which establishes or 
suggests that the veteran's death was the result of care or lack 
of care provided by VA.  



CONCLUSIONS OF LAW

1.  The July 1984 rating decision which denied service connection 
for cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has not been submitted since the 
July 1984 rating decision, and the claim for service connection 
for the cause of the veteran's death is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

3.  Compensation under the provisions of 38 U.S.C. § 1151 for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. § 1151 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died of acute myocardial infarction in July 1983.  The 
appellant has raised two theories of entitlement in conjunction 
with her claim for VA benefits based on the veteran's death.  
First, the appellant maintains that the veteran's death from acute 
myocardial infarction is linked to his period of service or to a 
service-connected disability.  [The veteran's only service-
connected disability was a perforation of the right tympanic 
membrane.  The appellant has also raised a claim of entitlement to 
service connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.  In essence, she maintains that 
VA's failure to diagnose and treat the veteran's heart condition 
in a timely fashion led to his death.

A factual background pertinent to both claims will be presented 
below.  A separate analysis of each claim will follow.  

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board pursuant 
to the Court's June 2001 order which vacated the Board's March 
2000 decision and remanded the case so that the Board could ensure 
compliance with the VCAA, which was enacted after the Board's 
decision.  No other reason was stated for the remand.  

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement of 38 
U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The Board's 
analysis has been undertaken with that obligation in mind.  

However, the Board again notes that the Court identified no flaw 
in the Board's March 2000 decision.  The only reason given for the 
Court's order vacating the Board's March 200 decision was the 
subsequent enactment of the VCAA.  The Board is aware of the 
Court's often stated interest in conservation of judicial 
resources and in avoiding piecemeal litigation. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review 
BVA decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"]; Cerullo v. Derwinski, 1 
Vet. App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent the 
wasting of judicial time and resources"].  


Factual background

The veteran's service medical records are negative for chronic 
impairment of the cardiovascular system, with negative findings at 
the time of the veteran's separation from service in 1945, and a 
blood pressure reading at that time of 126/80. 

There is no pertinent evidence for decades after the veteran left 
service in 1945.  

VA examination of the cardiovascular system in July 1971 revealed 
that it was regular and without murmurs, and that blood pressure 
was at 130/85.  A chest X-ray was interpreted to reveal normal 
findings and minimal calcification of the aorta. 
VA examination in October 1975 included chest X-ray which was 
interpreted to reveal tortuosity of the thoracic aorta, and, in 
the left base, a small amount of atelectasis with slight elevation 
of the left hemidiaphragm.  There were no additional VA 
examinations or treatment records dated after October 1975 to the 
time of the veteran's death in 1983.  

Also of record were statements from Drs. F.D. (September 1975) and 
R.B. (July 1976) pertaining to the veteran's perforated right 
tympanic membrane and left ear hearing loss.  The statements 
contain no information regarding the veteran's cardiovascular 
picture.  

The death certificate reflects that the veteran died in July 1983 
due to acute myocardial infarction.  There was no autopsy 
performed.  The death certificate reflects that his terminal 
treatment occurred at Gerald Champion Memorial Hospital in 
Alamogordo, New Mexico.  

At the time of the veteran's death, service connection was in 
effect for perforation of the right tympanic membrane by history, 
evaluated as noncompensably disabling.  
The veteran never filed a claim of entitlement to VA benefits for 
cardiovascular disease.

In a July 1984 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's death.  
She did not file an appeal.  

The appellant filed a claim to reopen in April 1995.  The 
subsequent procedural history of the case has been set out in the 
Introduction above.  

In June 2000, the appellant submitted a terminal hospital record 
from Gerald Champion Memorial Hospital, which reflected the 
veteran's emergency room treatment on July [redacted], 1983.  The record 
noted that the veteran was found by his son at around 12:30 AM 
that morning cold and lacking a heart beat.  His son attempted 
cardiopulmonary resuscitation (CPR) and summoned an ambulance.  
When the ambulance arrived the veteran was in full cardiac arrest.  
It was noted that he had no history of prior coronary disease.  At 
the hospital, the veteran did not regain cardiac output despite 
resuscitation efforts.  He expired at 1:52 AM.  The diagnosis was 
sudden cardiac death secondary to acute myocardial infarction.  

As noted above, after this case was remanded by the Court the 
Board sought a medical nexus opinion.  In November 2002, a VA 
physician, after reviewing the veteran's medical records, provided 
an opinion regarding whether the VA medical providers who examined 
the veteran in the 1970s should have recognized the presence of a 
disability that resulted in his death or at least have recommended 
treatment that would have prevented or delayed death.  The 
physician stated the following:

[The veteran] died in 1983 from acute myocardial infarction.  In 
his C-file record available for review, there are only a few visit 
records to a VA facility and no records about chest discomfort 
prior to 1975 from an outside facility.  None of the recorded 
visits identify chest pain as a complaint.  On a disability 
examination form dated 7/14/71, there was no mention of any 
cardiovascular disease and the patient identified "joint pains" 
along with "trouble hearing", as complaints, but there was no 
mention of chest discomfort.  His blood pressure was 130/85 and 
his cardiac examination was specified as "regular" with "no 
murmurs".  A chest X-ray report dated 7/14/71 identified a "normal 
heart size" and an "elongated aorta with minimal calcification in 
the arch".  Another chest X-ray report dated 10/20/75 identified 
"tortuosity of the thoracic aorta".  In the C-file, there is no 
additional information related to the cardiovascular system until 
7/[redacted]/1983 when the patient died abruptly from an acute myocardial 
infarction.  Population studies have demonstrated that an acute 
myocardial infarction is a common initial manifestation of 
coronary disease, and that up to 50% of people die with their 
initial heart attack.  

Even today, the finding of calcium in the aorta or tortuosity of 
the aorta does not warrant further evaluation of the patient for 
coronary disease.  Further evaluation for coronary disease should 
not have been done without related symptoms.  In 1971 and 1975, it 
was not standard practice to modify risk factors for primary 
prevention of coronary disease.  In addition, the medications 
which have been proven successful at lowering cardiovascular risk, 
were not even available in 1975.  These X-ray findings were not 
considered sensitive or specific markers of coronary disease in 
1975 or even now.  There was no additional evaluation warranted in 
1975 for the X-ray findings.  There was no evidence in the record 
that clinically important coronary artery disease was missed in 
1971 or 1975.  

1.  Whether new and material evidence has been received which is 
sufficient to reopen a previously-denied claim for service 
connection for the cause of the veteran's death. 

Pertinent law and regulations

Service connection - in general

In order to establish service connection for claimed disability, 
the facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
cardiovascular disease, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that disability 
incurred in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2003).

A contributory cause of death is inherently one not related to the 
principal cause. In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2003); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body functions.  
38 C.F.R. § 3.312(c)(2) (2003).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as distinguished 
from muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2003).

Finality/new and material evidence

In general, RO rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and present 
the reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2002)].  The change in the law, however, pertains 
only to claims filed on or after August 29, 2001.  Because the 
appellant's claim to reopen was initiated prior to August 2001, 
her claim will be adjudicated by applying the law previously in 
effect, 38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the 
Board must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, 
if new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The VCAA

During the pendency of this matter, the VCAA was made law.  In 
general, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA and 
authorizes VA to obtain.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 
5103A.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).

The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 U.S.C.A. § 
5108 before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  It 
is specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 
5103A(f) (West Supp. 2002).

The Board observes, however, that the Court has held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
provisions found in the VCAA are therefore applicable to cases 
such as this in which the issue revolves around finality and new 
and material evidence.  Indeed, as discussed elsewhere in this 
decision, this case was remanded by the Court to insure 
appropriate VCAA compliance.

In this regard, the Board notes that, in the March 1996 statement 
of the case (SOC) and the July 2003 SSOC, the RO provided the 
appellant with the provisions of 38 C.F.R. § 3.156.  In the March 
1996 SOC and the June 1998 SSOC, the RO noted that the evidence 
that had been submitted in connection with the appellant's claim 
to reopen did not constitute new and material evidence because it 
essentially duplicated evidence which was previously considered 
and was cumulative.  

It is further noted that in its remands of July 1997 and November 
1999 the Board effectively notified the appellant that based on 
its preliminary review of the record, it had not found any 
competent medical evidence linking the cause of the veteran's 
death to service or a service-connected disability.  In addition, 
although the Court's June 2001 Order serves to vacate the Board's 
March 2000 denial and its legal efficacy, the Board's prior 
discussion nonetheless remains a matter of record.  Examination of 
the now-vacated decision reveals that the Board clearly 
articulated the relevant law and regulations and discussed these 
legal provisions in the context of the evidence then of record.  
In other words, through the aforementioned documents, the 
appellant has already had an extensive advisement of the evidence 
that would be required to substantiate this claim. 

Crucially, after the Court's remand of this case the RO sent the 
appellant a VCAA letter in June 2003.  The June 2003 VA letter set 
forth in detail the VCAA requirements concerning its duty to 
notify the appellant.  Significantly, the letter specifically 
advised the appellant of what evidence the RO would obtain and 
what evidence was required from her.  She was informed as well 
that she could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that the 
appellant has been amply and correctly informed of what is 
required of her and of VA in connection with her claim, 
specifically the need for a medical nexus opinion which serves to 
link the veteran's death to his military service.  

One final comment regarding notice is in order.  A review of the 
record reveals that the appellant was not provided notice of the 
VCAA prior to the initial adjudication of these claims.  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board notes, 
however, that such a situation was a legal impossibility because 
the initial adjudication pre-dated the enactment of the VCAA.  
Indeed, the Board's march 2000 decision pre-dated the enactment of 
the VCAA.  

In any event, the claim was readjudicated and a SSOC was provided 
to the veteran in July 2003, following VCAA notice compliance 
action.  The appellant was provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to the VA notice.  In March 2004, her representative 
submitted additional argument on her behalf.  Therefore, there is 
no prejudice to the appellant, because VCAA notice could not have 
been provided prior to the initial adjudication of her claims by 
the RO and because her claims were subsequently readjudicated by 
the RO after appropriate VCAA notice was provided.  

With respect to VA's duty to assist, see 38 U.S.C.A. § 5103A, as 
explained above the duty to assist does not attach until a claim 
has been reopened.  Notwithstanding this fact, the in the July 
1997 and November 1999 remands the Board requested that all 
clinical records associated with care by VA to the veteran from 
the time of his separation from service to the date of his death 
be obtained.  The Board also sought records associated with the 
veteran's terminal period of hospitalization in July 1983.  In 
response, the Albuquerque VA Medical Center in February 1998 
indicated that they had no records located there or at the 
archives.  The appellant submitted a terminal hospital record from 
Gerald Champion Memorial Hospital in June 2000.

Analysis

The evidence which was before the RO in July 1984 consisted of the 
veteran's service medical records and reports of VA examinations, 
including chest X-rays, in July 1971 and October 1975.  The 
evidence also showed that service connection had been granted for 
perforation of the right tympanic membrane by history, evaluated 
as noncompensably disabling.  The death certificate shows that the 
veteran died in July 1983 due to acute myocardial infarction.  
There was no evidence of any cardiovascular problems prior to that 
time.  

As explained above the present inquiry is whether any of the newly 
received evidence bears directly and substantially upon the 
specific matter under consideration, namely, whether such evidence 
reflects or suggests that the veteran's service or service-
connected disability caused or contributed substantially to the 
cause of his death.

The additional evidence received since the July 1984 decision 
consists of a July 1983 terminal hospital record from Gerald 
Champion Memorial Hospital in Alamogordo, New Mexico.  

The medical evidence received by VA since July 1984 is new, in 
that it was not previously of record.  However, the evidence 
received by VA since July 1984 is not relevant and probative with 
respect to the crucial matter of a nexus between the acute 
myocardial infarction that caused the veteran's death and either 
his military service or his service-connected perforation of the 
right tympanic membrane by history.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), [a person seeking disability benefits 
must establish the existence of a disability and a connection 
between the veteran's service and the disability].  

The July 1983 terminal hospital record documents the veteran's 
treatment on the day he died due to an acute myocardial 
infarction.  This medical evidence does not demonstrate any 
relationship to the service-connected history of perforated right 
tympanic membrane and/or the veteran's period of service.  In 
fact, the terminal hospital record indicated "no history of prior 
coronary disease".  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to the appellant is not new 
and material].  

Despite repeated suggestions to the appellant that she submit 
medical nexus evidence, she has not done so.  The November 2002 VA 
examiner's opinion, which was produced at the Board's request, 
addresses whether the VA medical providers who examined the 
veteran in the 1970's should have recognized the presence of a 
cardiovascular disability.  This is not relevant to the matter of 
the relationship, if any, between the veteran's military service 
and/or the service-connected tympanic membrane perforation and the 
cause of his veteran's death.  

With respect to the appellant's own statements on file in support 
of her claim, these are essentially reiterations of similar 
contentions raised in 1984 and are therefore not new.  These 
statements are not specific as to a relationship between the 
veteran's military service and his death.   She has alluded to the 
veteran's combat service, and an inference may possibly be drawn 
that she believes that the stresses of combat somehow caused the 
veteran's fatal myocardial infarction four decades later.   The 
appellant does not appear to have advanced any specific 
contentions concerning any relationship between the service-
connected perforated eardrum and the veteran's death.  In any 
event, it is now well-established that a layperson without medical 
training, such as the appellant, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Consequently, because there is no competent medical evidence that 
the veteran's acute myocardial infarction is etiologically related 
to his military service or to his service-connected perforated 
tympanic membrane, the new evidence is not so significant that it 
must be considered in order to fairly decide the merits of the 
claim.

In short, the appellant has not submitted competent medical 
evidence which serves to link the veteran's acute myocardial 
infarction either to service or to his service-connected 
disability.  The evidence which has been presented since July 1984 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the appellant's attempt to reopen 
her claim of entitlement to service connection for the cause of 
the veteran's death is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of service 
connection for the cause of the veteran's death is not reopened 
and the benefit sought on appeal remains denied.
  
Additional comment

As discussed above, there is no duty on the part of VA to assist 
the appellant in the development of her claim in the absence of a 
reopened claim. The Board views its discussion above as sufficient 
to inform the appellant of the evidence necessary to reopen her 
claim.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996).

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.

As noted above, the appellant has presented another, completely 
separate theory of entitlement.  In essence, she contends that VA 
medical personnel were tardy in rendering a diagnosis of the 
veteran's cardiovascular condition which resulted in a delay in 
needed medical treatment and ultimately the veteran's death.

The factual background of this case has been presented by the 
Board above and will not be repeated.

Pertinent law and regulations

38 U.S.C.A. § 1151

In general, when a veteran suffers additional disability or death 
as the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service-connected.  See 38 U.S.C. § 1151.

The appellant's claim under 38 U.S.C. § 1151 was filed in May 
1996.  38 U.S.C.A. § 1151, was amended, effective for claims filed 
on or after October 1, 1997. 
In pertinent part, 38 U.S.C. § 1151 now requires that additional 
disability as a result of VA medical treatment must be based on 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable."

Under the jurisprudence of the Court, when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to an appellant applies unless Congress 
provided otherwise or permitted the Secretary to do otherwise and 
the Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the pre-October 1997 version of 38 U.S.C. § 1151 the 
appellant needs only to show that the veteran incurred additional 
disability which is the result of VA hospitalization, medical or 
surgical treatment. The Board will accordingly use the pre-October 
1, 1997 version of section 1151, since it is obviously more 
favorable to the appellant in that negligence on the part of VA 
need not be established in order for her to prevail.

In Brown v. Gardner, the United States Supreme Court held that the 
statutory language of 38 U.S.C.A. 1151 in existence at that time 
(and applicable to this case) simply required a causal connection 
between VA hospitalization and additional disability, and that 
there need be no identification of "fault" on the part of VA.

However, the Supreme Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 38 
C.F.R. 3.358 was not questioned.

"We do not, of course, intend to cast any doubt on the regulations 
insofar as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment . . . . VA's action is not the cause of the disability 
in those situations."  Brown v. Gardner, 115 S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the version of 38 U.S.C.A. 
1151 which is applicable to this case requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that not every additional disability is 
compensable.

The VCAA

Since this issue, unlike the issue of service connection for 
death, does not include the predicate matter of whether new and 
material evidence has been submitted, certain aspects of the VCAA 
apply. 

Standard of review

Once the evidence has been assembled, the Board is obligated to 
review the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  
The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of the 
doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

The Board observes that this appeal was adjudicated prior to the 
enactment of the VCAA by applying the now-obsolete well 
groundedness standard.  See, e.g., the vacated March 2000 Board 
decision.  More recently, however, the RO applied the current 
standard of review in the July 2003 SSOC.  Thus, any deficiency in 
the RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the current 
standard of review in adjudicating the veteran 's claim.

Duty to notify

VA's duty to notify claimants has been discussed in some detail 
above.  This general discussion will not be repeated.

In the remands of July 1997 and November 1999, the Board provided 
the appellant with the provisions of 38 U.S.C.A. § 1151.  The 
Board also admonished the appellant that based on its preliminary 
review of the record, it had not found any competent medical 
evidence linking care or lack of care by VA, and the veteran's 
death.  In addition, although the Court's June 2001 Order serves 
to vacate the Board's March 2000 denial and its legal efficacy, 
the Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the appellant.  
Examination of the now-vacated decision reveals that the Board 
clearly articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the aforementioned documents, the 
appellant has already had an extensive advisement of the evidence 
that would be required to substantiate this claim. 

Duty to assist

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A.

The Board finds that VA's duty to assist the appellant in the 
development of her claim has been fulfilled and that the other 
pertinent provisions of the VCAA have been effectively satisfied 
by actions taken by the RO and by the Board.  The Board remanded 
this case in July 1997 and November 1999 and undertook additional 
development, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2), to include obtaining a medical opinion addressing the 
appellant's allegations pursuant to her 38 U.S.C.A. § 1151 claim.  
This was accomplished.  Neither the appellant nor her 
representative have identified any additional evidence and/or 
requested that such be obtained.  In short, the Board believes 
that the provisions of the VCAA have been complied with and that 
this case is ready for appellate consideration.

Analysis

The appellant maintains that the veteran's death in 1983 was 
caused and/or hastened as a result of medical treatment, or more 
accurately lack of medical treatment, by VA.  She asserts that had 
VA examiners properly taken into account the results of VA chest 
X-rays in 1971 and 1975, the veteran may have been provided with 
medical care which may have prolonged his life.  

As explained above, under the post-Gardner and pre-October 1997 
version of 38 U.S.C. § 1151, a claimant merely must establish that 
additional disability, or in this case death, resulted from VA 
medical treatment.  Under the provisions of 38 U.S.C. § 1151 
applicable to claims filed prior to October 1, 1997, benefits may 
be paid for death attributable to VA's failure to diagnose and/or 
treat a preexisting condition when VA provides treatment or an 
examination.  

In this case, the veteran died in July 1983 as a result of an 
acute myocardial infarction.  VA medical records do not show that 
a cardiovascular disease was identified prior to the veteran's 
death.  As noted above, VA chest X-ray in 1971 revealed minimal 
calcification of the aorta while VA chest X-ray in 1975 revealed 
tortuosity of the thoracic aorta, and, in the left base, a small 
amount of atelectasis with slight elevation of the left 
hemidiaphragm.  In essence, to the extent that the Board 
understands the appellant's contentions it appears that she is 
arguing that such X-ray evidence was indicative of heart disease 
and that such was not recognized by VA.

The initial question is thus whether there was a failure on the 
part of VA medical personnel to identify and treat the veteran's 
cardiovascular condition prior.  If the answer to this question is 
in the affirmative, the question would become whether such failure 
to diagnose and treat the veteran's cardiovascular condition led 
to additional disability and death.

As a result of development undertaken in May 2002, the Board 
obtained a VA medical opinion dated in November 2002.  The VA 
physician opined that, based on a review of the medical evidence, 
there was no indication that clinically important coronary artery 
disease was missed in 1971 and 1975.  The physician further opined 
that further evaluation for coronary disease should not have been 
done at that time without related symptoms.  It was noted that in 
1971 and 1975 it was not standard practice to modify risk factors 
for primary prevention of coronary disease.  In addition, 
medications which have been successful at lowering cardiovascular 
risk were not available at that time.  The file does not contain 
any competent medical evidence or opinion in which a contrary 
conclusion was reached.  

There is no objective evidence of record which leads to the 
conclusion that the veteran had a cardiovascular condition which 
was not identified by VA.  As noted above, the terminal 
hospitalization report indicated that there was no history of 
cardiovascular disease until the veteran's fatal acute myocardial 
infarction.  Significantly, the death certificate indicated that 
the interval between onset and death was "less than 30 minutes".  
The veteran had not been seen by VA health care providers for 
years before that time.  Indeed, there is no objective evidence 
that the veteran ever had an ongoing relationship with the VA 
health care system.  His 1971 and 1975 interactions with the VA 
system were in the form of compensation and pension examinations.     

In substance, the VA physician stated that the calcifications 
identified on X-ray during the two VA examinations in the 1970s 
were of no clinical significance and that further investigation 
into whether heart disease existed were not warranted.  Moreover, 
there is no clinical evidence whatsoever of heart disease until 
the acute myocardial infarction which caused the veteran's death.  
There is thus no competent medical evidence which indicates that 
cardiovascular disease existed until immediately prior to the 
veteran's death.  

The appellant has provided her own statements to contrary.  In 
essence, she contends that cardiovascular disease existed long 
before the veteran's death and that VA health care professionals 
should have recognized this.  However, there is no indication that 
the appellant possesses the requisite medical training are 
expertise necessary to render her competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions]. 
The appellant's statements offered in support of her claim are not 
competent, in addition to being speculative and wholly unsupported 
by any medical evidence, and are entitled to no weight of 
probative value. 

In short, the preponderance of the evidence does not establish or 
even suggest that the veteran's death was caused, hastened or was 
the result of medical care furnished by VA or lack of care provide 
by VA.  For the reasons and bases expressed above the Board finds 
that the appellant's claim for VA benefits pursuant to 38 U.S.C. § 
1151 is denied.  


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of entitlement to 
service connection for the cause of the veteran's death.  The 
claim remains denied.

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1151 is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



